Porter, J.
delivered the opinion of the court, The only question which this case presents, is effect 0f notice of protest to the agent of the defendant.
The power produced does not confer, on the attorney in fact, authority to receive notices. It is true he was in the habit of doing so, and communicating them to his principal. But whether the latter considered these notices good, because they were always handed to him, or because he admitted the agent was appointed to receive them, is not clearly es-*535iablished by the testimony. When a ease is attempted to be taken out of the general rule, on this subject, a strict observance of which is so important to the commercial world, the testimony should leave no doubt of the fact on which the exception is claimed. Here, however, in addition to the obscurity in which the proof leaves the authority of the attorney in fact, it is shewn that about the middle of November, more than a month before the date of the protest, the defendant had returned to town, and reassumed the management of his own affairs.
East’n District.

May, 1822.

Morse for the plaintiff, Livingston for the defendant.
It is therefore ordered, adjudged and de-cred, that the judgment of the district court be affirmed with costs.